Title: To James Madison from James Simpson, 30 August 1805 (Abstract)
From: Simpson, James
To: Madison, James


          § From James Simpson. 30 August 1805, Tangier. No. 101. “By No 100 dated 11th. Inst [not found] and forwarded by the Ship Centurion for New York I had the honour of advising arrival here of a Tripoline Pinque of eight Guns from that Port, Commanded by their Admiral (Lisle) bringing a Letter for Muley Soliman and in quest of the Meshouda. So soon as His Majesty received my Letter advising Peace was concluded between the United States and Tripoly he gave directions to Sid Muhammed Selawy to have that Ship got ready for Sea. Lisle has gone on a Cruize to the Westward.
          
          “My Agent at Tetuan writes me under the 28h Inst as follows ‘A Tunisien Xebeque of six Guns and seventy five Men is arrived here from thence, the news he gives is that he left twenty five sail of American Vessels of War at Anchor in that Bay, and that the Tunisiens talked of War with America.’
          “I would gladly hope Commodore Rodgers presence may be a means of preventing any thing of that Kind happening.
          “It is probable this Tunis Cruizer may also be bound to the Westward, for since those two Regencys have agreed with Portugal, that the terms of their Peace shall not be confined to the Mediterranean, the passage to the Atlantic is open to them. In No 99 I mentioned a deputation from Tremcen having arrived at Mequinez to acquaint Muley Soloman the people of that Country had proclaimed him their Sovereign and that His Majestys Brother Muley Mussa was gone to ascertain the truth of the matter. This Prince has returned to Fez without having proceeded farther than Tezza. It is said he has however sent on his Troops and a second detachment, to reinforce the Frontier Towns.
          “We are assured the people of the Algerine dominions in Arms against Oran have now chosen a person in intelligence with Mohamet Derhany as their Chief. These outlines is all I can say by this conveyance by way of Faro and Lisbon. Lieut Gardner of the President told me I would very shortly see the Nautilus Schooner bound home. By such a conveyance I could be more detailed.
          “The Batavian Republic has presented Muley Soliman with a Sloop of War laying at Malaga, where she has been a long time. His Majestys Ship Maimona returned to Larach and brought a Dogger of Lubeck with a Cargo chiefly of Naval Stores bound for Lisbon. The Emperour had engaged thro’ the mediation of the Portuguese Consul that the Vessels of Hamburgh, Bremen & Lubeck should pass freely, but this Vessel is now brought in under the pretext of Lubeck being under the immediate protection of Prussia.
          “The Cargo has been lodged in Store and triplicate Inventories taken of it by the Notaries, one for the Emperour another for the Governor of Larach and a third delivered the Master of the Dogger.
          “The Ship has gone out again to Cruize but hitherto none of the other Vessels of War of this Country have been sent out this Season, which is not easily to be accounted for.
          “The Keel of a Frigate was lately laid down at Rhabat & another ordered to be constructed at Sallé.”
        